Exhibit 10.1

 

WILLIAM LYON HOMES

2005 SENIOR EXECUTIVE BONUS PLAN

 

BONUS PLAN
PARTICIPANT

 

 

%
DEFERRED

 

 

DEFERRAL
CRITERIA

 

 

PAYMENT CRITERIA

 

 

DESCRIPTION

 

 

PAY DATE

 

CEO AND COO  

25%

  75% paid Year 1 25% paid Year 2 forfeited if terminated – except retirement,
disability or death   3% of WLS pre-tax, pre-bonus income each  

Based on:

•   Management Level

•   Position Impact w/ WLS

•   Competitive Pay Levels

•   Short-Term Compensation Target for the Position

•   Current Salary

•   Individual Performance

  After year-end Audit DIVISION
PRESIDENTS  

25%

  75% paid Year 1 25% paid Year 2 forfeited if terminated – except retirement,
disability or death  

3% of Division’s pre-tax, pre-bonus Income after Corporate allocation

 

minimum payment equal to 100% of annual salary

 

Based on:

•   Management Level

•   Position Impact w/ WLS

•   Competitive Pay Levels

•   Short-Term Compensation Target for the Position

•   Current Salary

•   Individual Performance

  After year-end Audit

 

Note:

 

•   Plan requires the employee to be actively employed on the date bonus checks
are distributed to qualify for payment except in event of death, disability or
retirement.

 

•   WLS represents William Lyon Homes stock symbol.

 

•   Awards to be administered (including no discretion to increase) in order to
comply with Section 162(m), if applicable.